Citation Nr: 1409897	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 50 percent for osteoarthritis of the thoracolumbar spine.

2.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1979 to November 1983, and from July 1987 to February 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to obtain Social Security Administration (SSA) records.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the July 2011 Board Remand is included in the Duties to Notify and Assist section below.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In October 2001, the Veteran submitted a claim for an increased rating in excess of 40 percent for the service-connected osteoarthritis of the thoracic and lumbar spine.  In a July 2005 decision, the Board denied an increased rating in excess of 40 percent for osteoarthritis of the lumbar spine.  The Board also granted separate 10 percent ratings for osteoarthritis of the thoracic spine and vertebral body deformities at T9, T10 and L4 for a combined disability evaluation of 20 percent for the thoracic spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291 (2002).

Concerning disabilities of the thoracic spine, the Board acknowledges that VA's prior rating schedule included specific Diagnostic Codes to separately rate disabilities of the thoracic (dorsal) spine.  See 38 C.F.R. § 4.71a (2002).  However, VA subsequently amended the rating schedule pertaining to disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  The new criteria have combined disabilities relating to the thoracic and lumbar spine segments and provide for only one rating for thoracic and lumbar spine disabilities, and are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2013).  Although service connection has been granted for a thoracic spine disability and a lumbar spine disability (as is the case here), compensation for such is assigned as per the revised criteria relating to the spine because the current claims for increased compensation were received after September 26, 2003.  Because the revised rating criteria have merged the thoracic and lumbar spine segments (identified as the thoracolumbar spine), the Veteran's claims (increased ratings for osteoarthritis of the thoracolumbar spine) have been merged and will be evaluated accordingly under the new/revised criteria.  

In short, the increased rating analysis must be under the new criteria and can no longer be adjudicated under the old Diagnostic Code.  Regardless, the Board will not disturb the ratings under the old Diagnostic Code; instead, the Board will rate the Veteran's thoracolumbar disability under the new Diagnostic Code to determine whether they are more favorable than the ratings he currently has.  As such, the Veteran's claim has been recharacterized as stated on the title page of this decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

As noted in the July 2011 Board decision, the issue of entitlement to a disability rating in excess of zero percent for muscle tension headaches has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).

The issue of a higher level of SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During the entire rating period, the Veteran's osteoarthritis of the thoracolumbar spine manifested in incapacitating episodes having a total duration of at least six weeks during the past 12 months and there was no demonstration of ankylosis of the entire thoracolumbar spine.  

2.  During the entire rating period, the Veteran's bilateral lower extremity peripheral neuropathy manifested, at worst, in moderate, incomplete paralysis resulting in muscle weakness and lack of coordination.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 60 percent disability evaluation, and no higher, for osteoarthritis of the thoracolumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for an increased disability rating in excess of 20 percent for right lower extremity peripheral neuropathy are not met or more nearly approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2013).

3.  The criteria for an increased disability rating in excess of 20 percent for left lower extremity peripheral neuropathy are not met or more nearly approximated for the or more nearly approximated entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki,
580 F.3d 1270 (2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication in a February 2009 letter. 

With regard to the duty to assist, VA has obtained the Veteran's VA outpatient treatment records, private treatment records, and SSA records (pursuant to the July 2011 Board Remand).  Stegall, 11 Vet. App. at 268.  The Veteran was also provided VA examinations in connection with his claims in October 2008 and July 2009.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Osteoarthritis of the Thoracolumbar Spine Rating Analysis

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013).  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be rated under an appropriate diagnostic code. 
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

In addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, back disabilities involving intervertebral disc syndrome may alternatively be rated under The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003), which provides a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran maintains that the symptomatology associated with osteoarthritis of the thoracolumbar spine (also diagnosed as degenerative disc disease of the lumbosacral spine) warrants an evaluation which is higher than that assigned for the appeal period.  After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent disability evaluation based upon incapacitating episodes are met for the entire increased rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

As noted above, the Veteran is service connected for osteoarthritis of the thoracolumbar spine.  In a June 2008 private treatment record, X-ray results of the lumbosacral spine revealed degenerative disc disease; as such, the rating criteria involving IVDS are also applicable.  In VA examination reports from October 2008 and July 2009, the Veteran could only get out of bed to use the restroom and remained in bed for breakfast, lunch, and dinner.  While the examination reports do not indicate that the Veteran is completely bedridden, the Veteran's spouse reported that he has become more and more bedridden.  During the October 2008 VA examination, the Veteran reported that the significant pain caused by his back pain and leg pain causes him to stay in bed.  In this regard, the Veteran is also service connected for bilateral lower extremity peripheral neuropathy, which rating is adjudicated below.  Ostensibly due to these incapacitating episodes that result in having to remain in bed, the Veteran also indicated that there is a nurse who treats him at home every couple of weeks for his pulmonary conditions.  While it is unclear whether bed rest is prescribed by a physician due to incapacitating episodes of the thoracolumbar disability, resolving reasonable doubt on this question, the Board finds that the disability picture of the service-connected thoracolumbar disability more closely approximates a 60 percent evaluation based on incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. §§ 4.3, 4.7.

As such, the Veteran has been assigned the highest disability evaluation allowed for the appeal period due to incapacitating episodes (i.e., the Veteran is awarded the maximum schedular rating for IVDS on the basis of incapacitating episodes).  An evaluation higher than 60 percent based upon limitation of motion is not warranted as the Veteran has not been shown to have ankylosis of the entire spine, which is required for a 100 percent disability rating.  In this regard, the Veteran is not service connected for a cervical spine disability.  Service connection for cervical spondylosis was denied in a December 2005 rating decision.  As such, a 100 percent evaluation based on ankylosis of the entire spine is not available.  38 C.F.R. § 4.71a; 38 C.F.R. § 4.14 (2013) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).

Bilateral Lower Extremity Peripheral Neuropathy Rating Analysis

The Veteran contends that the service-connected right and left lower extremity peripheral neuropathy is more severe than currently rated (20 percent), and that higher evaluations than 20 percent for each lower extremity are warranted.  

In this case, the Veteran's bilateral lower extremity peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8526, for impairment of the anterior crural nerve (femoral).  Historically, the Veteran was granted separate ratings for right and left lower extremity peripheral neuropathy in a July 2005 Board decision and assigned a 10 percent disability rating for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8526.  Subsequently, in a December 2007 rating decision, the RO increased the evaluation to 20 percent disabling for each lower extremity, effective February 12, 2007.  The Veteran did not express disagreement with the December 2007 rating decision; instead, in November 2008, the Veteran submitted an informal claim for increased ratings of the service-connected bilateral lower extremity peripheral neuropathy.  In the August 2009 rating decision, which gave rise to this appeal, the RO continued the 20 percent disability rating for each lower extremity.

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the femoral nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  A disability rating of 40 percent is warranted for complete paralysis of the quadriceps extensor muscles.  Id.  Upon review of the rating schedule, the Board finds no alternative diagnostic code under which it would be more appropriate to evaluate the disabilities.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by no worse than moderate, incomplete paralysis of the femoral nerve.  The relevant evidence for this claim consists of VA examinations dated in October 2008 and July 2009.  The treatment records of record note the Veteran's treatment for leg problems and complaints; however, they do not include detailed information relevant to the rating analysis under the applicable rating criteria.  Such evidence is located in the two VA examination reports.

During the October 2008 VA examination, the Veteran reported significant leg pain that caused him to stay in bed; however, he reported that on good days, he can get up to use the bathroom.  Upon physical examination, there was muscle weakness and lack of coordination of the bilateral lower extremities.  The functional limitation of these symptoms was an unsteady gait with a cane and the inability to tandem, heel, or toe walk.  

In July 2009, the Veteran underwent another VA examination.  At that time, the Veteran did not need an aid for ambulation.  Upon physical examination, the VA examiner indicated that the Veteran had normal functions of the lower extremities.

Based on the above, the probative evidence shows that, during the entire initial rating period, the Veteran experienced no more than moderate, incomplete paralysis in both lower extremities, which the Board finds more nearly approximates the schedular rating criteria for a 20 percent rating for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8526 (20 percent for moderate incomplete paralysis of the femoral nerve).  As such, service-connected right and left lower extremity peripheral neuropathy does not more nearly approximate severe incomplete paralysis of the femoral nerve or complete paralysis of the quadriceps extensor muscles, and increased evaluations of 40 percent for right and left lower extremity peripheral neuropathy are not warranted.  See 38 C.F.R. § 4.71a.

As discussed above, the overall severity of the Veteran's service-connected bilateral lower extremity peripheral neuropathy, manifesting in incomplete paralysis of the femoral nerve, is no more than moderate in degree.  The weight of the competent and probative lay and medical evidence of record is against increased disability ratings in excess of 20 percent for right and left lower extremity peripheral neuropathy during any time within the appeal period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for increased evaluations for right and left lower extremity peripheral neuropathy, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claims.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected osteoarthritis of the thoracolumbar spine and right and left lower extremity peripheral neuropathy are specifically contemplated by the schedular 

rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for rating the lumbosacral spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  The schedular rating criteria, including Diagnostic Codes 8520 - 8730, specifically provide for disability ratings based on paralysis, neuritis, and neuralgia of the lower extremity nerves.  In this case, considering the lay and medical evidence, right and left lower extremity peripheral neuropathy have been manifested by moderate impairment of the femoral nerve; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran and shown by the other evidence of record are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with osteoarthritis of the thoracolumbar spine and right and left lower 

extremity peripheral neuropathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating of 60 percent, but no higher, for osteoarthritis of the thoracolumbar spine is granted.

An increased disability rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

An increased disability rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.


REMAND

In the decision above, the Board has granted an increased disability rating for osteoarthritis of the thoracolumbar spine for the entire rating period.  Applicable regulations provide for the award of an additional allowance for any veteran receiving SMC under § 1114(o); the maximum rate of SMC under § 1114(p), or at the intermediate rate authorized between § 1114(n) and § 1114(o) (West 2002); and who is in need of regular aid and attendance.  38 U.S.C.A. § 1114(r) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(h) (2013).  The Veteran is currently receiving SMC under 38 U.S.C.A. §§ 1114(l) and 1114(s).  In light of the grant of a 60 percent disability evaluation for osteoarthritis of the thoracolumbar spine in this Board decision, which will be made effective the date of receipt of claims for increased ratings, with the potential effect of the ratings for osteoarthritis of the thoracolumbar spine to change the levels at which SMC is awarded, the RO should reconsider the issue of a higher level of SMC based on the need for aid and attendance.

Accordingly, the issue of a higher level of SMC based on the need for aid and attendance is REMANDED for the following action:

After implementing the Board's decision to grant a 60 percent disability evaluation for osteoarthritis of the thoracolumbar spine for the entire rating period, and accomplishing any additional notification and/or development deemed warranted, the issue of entitlement to a higher level of SMC based on the need for aid and attendance should be readjudicated in light of all the evidence of record.  If a higher level of SMC based on the need for aid and attendance remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


